DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 19, 2022.
Claims 1-10 are pending in this action. Claims 1, 4, 8, and 9 have been currently amended. Claim 10 has been newly added. 
The applicant’s arguments with respect to claims 1-9 have been fully considered but they are not deemed to be persuasive. For examiner’s response to the applicant’s arguments or comments, see the detailed discussion in the Response to the Arguments section.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan et al. (US 10,459,687) in view of Klein et al. (US 2011/0313768) further in view of Yao et al. (CN 205750334).
As per claim 1, Ulaganthan discloses, a method comprising:

determining whether control instruction corresponding to the recognition results conflict (col 10, ling 64-cal 11, line 6, “if there is a big difference, it switches over to conversation’ is claimed “recognition results conflict’).
Ulaganathan does not explicitly disclose, but Klein discloses, in response to determining that the control instructions conflict, determining a credibility of each control instruction of the control instructions that conflict (Paragraphs 0095-01702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use Klein’s teaching by replacing status information with credibility score in the invention of Ulaganathan because Klein teaches combines both gestures and voice commands to provide an enhanced control scheme (Abstract).
Ulaganathan in view of Klein do not explicitly disclose, but Yao discloses, sending the control instruction with highest credibility among the determined credibility of the control instructions to a terminal for controlling the terminal (Page 6 of the English translation, last paragraph: “In some alternative embodiments, the control processor 101 is further used for different control instructions set different priority tags, the priority tag is sent to the gateway controller 102 with the corresponding control instruction, the gateway controller 102 is further used for, according to the control command carries the priority label, according to the priority level in the priority label according to the high-to-control instruction to be transmitted. by the control instruction of different electric appliance or smart device sets different priority tags, so that when the instruction can conflict priority processing priority electric appliance control command with higher priority level, so as to ensure the user controlling home intelligent device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use Yao’s teaching of sending highest credible command to a terminal in the invention of Ulaganathan so as to ensure the user controlling the home intelligent device. 

As per claim 2, Ulaganathan discloses, wherein determining the credibility of the each control instruction of the control instructions comprises: comparing the each control instruction of the control instructions with a pre-stored control instruction(col. 1, Hine S4-col 2, line 28, col. 7, lines 17-28).
Ulaganathan dices not explicitly disclose, but Klein discloses, calculating a matching degree between the each control instruction of the control instructions and the pre-stored control instruction; and determining the credibility of the each control instruction of the control instructions according to the matching degree calculated (Paragraphs, 0095-0702).

As per claim 3, Ulaganathan discloses, wherein calculating the matching degree between the each control instruction of the control instructions and the pre-stored control instruction comprises: extracting a keyword of the each control instruction of the control instructions; and calculating  coincidence degree between the keyword of the 

As per claim 4, Ulaganathan discloses, wherein determining whether the control instructions corresponding to the recognition results conflict comprises: determining terminal-lo-be-controlled corresponding ta each recognition result of the recognition results (col, 1, line 54-cal. 2, line 28, col. 7, lines 17-28);
determining whether the terminal-to-be-controlled corresponding to the each recognition result of the recognition results is the same (col. 1, ine 54-col. 2, line 28, col 7, lines 17-26);
in response to determining that the terminal-to-be-controlled corresponding to the each recognition result of the recognition results is consistent, obtaining an instruction set corresponding to the terminal-to-be-controlled (col. 1, line 54-col. 2, line 28, col. 7, lines 17-28);
determining whether the control instruction corresponding to the each recognition result matches a control instruction of the instruction set (col. 1, line 54-col. 2, line 28; col. 7, lines 17-28); and
in response to determining that the control instruction corresponding to the each recognition result does not match the control instruction of the instruction set, determining that the control instructions corresponding to the recognition results conflict (col. 10, line 64-col. 77, line 6, “if there is a big difference, it switches over to conversation’ is claimed “recognition results conflict’).


As per claim 7, Ulaganathan discloses, further comprising: after sending the control instruction with highest credibility to the terminal, outputting a prompt message to skip responding to the control instruction (col.1, line 54-col. 2, line 28; col. 7, lines 17-28).

As per claims 8 and 9, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because the corresponding claim has similar limitations.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulaganathan et al. (US 10,459,687) in view of Klein et al. (US 2011/0313768) as applied to claim 1 above, and further in view of Stewart et al. (US 2015/0309561).
As per claim 5, Ulaganathan in view of Klein do not explicitly disclose, but Stewart discloses, further comprising: in response to determining that the control instructions conflict: outputting a prompt message to resend the control signals 
Therefore, it would have been obvious to one of ordinary skill the art before the effective filling date of the invention was made to use prompt and input within predetermined time period in the invention of Ulaganathan because that would solve, whether complimentary, conflicting or simply ambiguous inputs are provided (Paragraph 0016).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleurence et al. (US 10, 937,419) discloses, control device and method with voice and/or gestural recognition for the interior lighting of a vehicle.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
March 12, 2022	

/ABUL K AZAD/Primary Examiner, Art Unit 2656